Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tzvi Hirshaut on May 24, 2022.

The application has been amended as follows: 

1-14. (Cancelled)

15. (Previously presented) A computer-implemented method of providing a commercial offering based on derived sentiment, the method comprising: obtaining, by a computer in communication with one or more databases, a digital representation of an environment from at least one digital sensor, wherein the digital representation of the environment comprises digital data stored in a non-transitory, computer readable memory; deriving scene data of the digital representation by generating at least one quantified feature through execution of at least one implementation of at least one recognition algorithm on digital data of the digital representation of the environment; determining a set of sentiment characteristics representing specific features derived from the scene data; inferring, by the computer, at least one sentiment state from the set of sentiment characteristics, including querying the one or more databases, which store the set of sentiment characteristics and a plurality of sentiment states including the at least one sentiment state; and providing determining, by the computer, via a display device, at least one commercial offering to be offered to a user, wherein the at least one commercial offering to be offered is associated with the at least one sentiment state that is inferred, wherein the at least one commercial offering is selected based at least in part on a fitness measure indicative of the fitness of the at least one commercial offering to the at least one sentiment state.

16. (Previously presented) The method of claim 15, wherein the digital representation of the environment comprises multiple data modalities.

17. (Previously presented) The method of claim 15, wherein the digital representation of the environment comprises image data.

18. (Previously presented) The method of claim 15, wherein the digital representation of the environment comprises a data modality including at least one of: audio data, and video data.

19. (Previously presented) The method of claim 15, wherein the at least one sentiment state is inferred in at least near real-time relative to obtaining the digital representation.

20. (Previously presented) The method of claim 15, wherein the at least one quantified feature comprises a set of descriptors corresponding to the at least one implementation of the at least one recognition algorithm.

21. (Previously presented) The method of claim 20, wherein the set of descriptors include descriptors representing local features in the digital representation.

22. (Previously presented) The method of claim 20, wherein the set of descriptors include descriptors representing global features in the digital representation.

23. (Previously presented) The method of claim 15, wherein the set of sentiment characteristics comprises at least one attribute-value pair.

24. (Previously presented) The method of claim 15, wherein the one or more databases includes a characteristic database, and wherein determining the set of sentiment characteristics includes querying a the characteristic database using at least a portion of the scene data.

25. (Previously presented) The method of claim 15, wherein the at least one sentiment state represents a sentiment of a person.

26. (Previously presented) The method of claim 25, wherein the sentiment of the person is a game player sentiment.
 
27. (Previously presented) The method of claim 25, wherein the at least one sentiment state represents frustration of the person.

28. (Previously presented) The method of claim 15, wherein the at least one sentiment state represents at least one of: a feeling, an emotion, a view, an opinion, an attitude, a thought, and a belief.

29. (Previously presented) The method of claim 15, further comprising instantiating the at least one sentiment state in the non-transitory computer readable memory.

30. (Previously presented) The method of claim 29, wherein instantiating the at least one sentiment state includes instantiation insanitation from an a priori defined sentiment class.

31. (Previously presented) The method of claim 29, wherein instantiating the at least one sentiment state includes storing a predefined data object having sentiment criteria satisfied by the set of sentiment characteristics.

32. (Canceled)

33. (Currently Amended) The method of claim 15, further comprising ranking the at least one sentiment state based on the fitness measure of the at least one commercial offering wherein the ranking indicates a degree to which the at least one sentiment state matches the at least one commercial offering.

34. (Previously presented) The method of claim 33, further comprising matching the at least one sentiment state to the at least one commercial offering based on the ranking.

35. (Previously presented) The method of claim 15, wherein the digital representation of the environment comprises a representation of a video game.

36. (Previously presented) The method of claim 31, wherein the at least one sentiment state represents a sentiment of a game player of the video game.

37. (Previously presented) A system providing a commercial offering based on derived sentiment, the system comprising: a computer readable, non-transitory memory storing software instructions; and a processor coupled with the memory and wherein the processor, upon execution of the software instructions, performs operations to: obtain, by a computer in communication with one or more databases, a digital representation of an environment from at least one digital sensor, wherein the digital representation of the environment comprises digital data stored in a non-transitory, computer readable memory; derive scene data of the digital representation by generating at least one quantified feature through execution of at least one implementation of at least one recognition algorithm on digital data of the digital representation of the environment; determine a set of sentiment characteristics representing specific features derived from the scene data; infer, by the computer, at least one sentiment state from the set of sentiment characteristics, including query the one or more databases, which store the sentiment characteristics and a plurality of sentiment states including the at least one sentiment state; and determine, by the computer, provide, via a display device, at least one commercial offering to be offered to a user, wherein the at least one commercial offering to be offered is associated with the at least one sentiment state that is inferred, wherein the at least one commercial offering is selected based at least in part on a fitness measure indicative of the fitness of the at least one commercial offering to the at least one sentiment state.

Reasons for Allowance

Claims 15-31 and 33-40 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims are eligible under 35 USC 101. The claims recite a combination of additional elements that integrate a judicial exception by applying or using the judicial exception in a meaningful way that goes beyond generally linking the use of the judicial exception to a particular technological environment. Specifically, inferring, by the computer, at least one sentiment state from the set of sentiment characteristics, including querying the one or more databases, which store the set of sentiment characteristics and a plurality of sentiment states including the at least one sentiment state; and determining, by the computer, at least one commercial offering to be offered to a user, wherein the at least one commercial offering to be offered is associated with the at least one sentiment state that is inferred, wherein the at least one commercial offering is selected based at least in part on a fitness measure indicative of the fitness of the at least one commercial offering to the at least one sentiment state.
Based on this disclosure, the examiner considers this a clear recitation of a technical problem in the art. The claim as a whole integrates the method of organizing human activity into a practical application. Lastly, the additional elements recite a specific improvement over prior art systems. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).
With regard to the previous rejection under 35 USC 103, none of the prior art, neither singularly nor in combination show: determining, by the computer, at least one commercial offering to be offered to a user, wherein the at least one commercial offering to be offered is associated with the at least one sentiment state that is inferred, wherein the at least one commercial offering is selected based at least in part on a fitness measure indicative of the fitness of the at least one commercial offering to the at least one sentiment state.
Alter an exhaustive search, the only pertinent reference that the Examiner can consider is the prior art reference of el Kaliouby et al. (US 2011/0263946) in view of Chandrasekar et al. (US 8,326,630). The cited prior art does not disclose that at least one commercial offering is selected based at least in part on a fitness measure indicative of the fitness of the at least one commercial offering to the at least one sentiment state.
Lastly, an exhaustive non patent literature search was conducted and found: Anurag Kumar and Amogh Kishan Vasekar “Method and System for Dynamically Presenting Contents Based on Sentiment of a User” 2011, IP.com. This reference teaches a method and system for dynamically presenting content to a user based on user generated content. The method and system involves calculating a sentiment score of the user towards an entity associated with the user. The cited prior art does not disclose that at least one commercial offering is selected based at least in part on a fitness measure indicative of the fitness of the at least one commercial offering to the at least one sentiment state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681